IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
    NOS. WR-82,421-02, WR-82,421-03, WR-82,421-04, WR-82,421-05, WR-82,421-06


                   EX PARTE RODNEY KEVIN WILLIAMS, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 1224792-A, 1224794-A, 1255821-A, 1231935-A & 1225681-A
                        IN THE 262ND DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of promotion

of child pornography, three charges of aggravated sexual assault of a child under six, and seventy

counts of possession of child pornography. He was sentenced to twenty years’ imprisonment for

promotion of child pornography, life imprisonment for each of the aggravated sexual assault cases,

and ten years’ imprisonment in each of the seventy possession of child pornography counts. He did

not appeal his convictions.
                                                                                                   2

       In addition to the writ applications, the Court also has before it motions to dismiss filed in

Cause Nos. WR-82,421-02 and WR-82,421-04. Applicant has renounced the motions to dismiss his

writ applications. Accordingly, the motions are denied.

       In his habeas corpus applications, Applicant contends that his trial counsel rendered

ineffective assistance because he incorrectly advised Applicant that he would be eligible for parole

in the aggravated sexual assault of a child cases.

       The trial court has determined that trial counsel’s performance was deficient and that

Applicant’s guilty pleas were involuntary. Relief is granted. The judgments in Cause Nos. 1224792-

A, 1224794-A, 1255821-A, 1231935-A, and 1225681-A in the 262nd District Court of Harris County

are set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to answer the

charges as set out in the indictments. The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 27, 2018
Do not publish